lN THE UNITED STATES DlSTR|CT COURT FOR THE
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE D|VlS|ON

UN|TED STATES OF AN|ER|CA,
PLAlNT|FF
V. CASE NO. 5:19-CV-5019

$24,990.00 lN UN|TED STATES CURRENCY
DEFENDANT PROPERTY

_EFAU|__T JU|_JGMENT OF FORFE|TURE

This matter comes before the Court on the l\/|otion for Default Judgment of
Forfeiture filed by the United States of America and, finding that the relief sought by such
motion has merit and should be granted, the Court further finds and adjudicates as
follows:

1. The Complaint for Forfeiture in Rem in this matter was filed on February 1,
2019, alleging that the Defendant Property should be forfeited to the United States of
America pursuant to 21 U.S.C. §881(3)(6) as property that constitutes: 1) moneys,
negotiable instruments, securities, or other things of value furnished or intended to be
furnished by any person in exchange for a controlled substance or listed chemical in
violation of the Controlled Substances Act; 2) proceeds traceable to such an exchange;
or 3) moneys, negotiable instruments, and securities used or intended to be used to
facilitate any violation of the Controlled Substances Act.-

2. Christopher Ramirez, Rita Ramirez, and l\/legan Wingett, the only known
potential claimants, were sent notice pursuant to Rule G(4)(b)(i) of the Supp|ementa|

Rules for Admiralty or |Vlaritime C|aims and Asset Forfeiture Actions by certified mail to

their last known addresses (Docs. 5, 6 & 7).

3. The notices, sent certified/return-receipt requested, informed Christopher
Ramirez, Rita Ramirez, and |\/legan Wingett that the Defendant Property had been 7
arrested, that this civil forfeiture action was pending, and that they had at least 35 days
from the date the notice was sent to file a verified claim and 21 days to file an answer
after filing the claim. Further, for guidance in the preparation of filing a claim and answer,
the notice referred these persons to Rule G(5) of the Supp|ementa| Rules for Admiralty
or l\/laritime C|aims and Asset Forfeiture Actions and warned that if this Rule were not
followed, a default judgment of forfeiture would be rendered. v

4. Additionally, in an effort to notify all unknown claimants of these
proceedings, notice of this civil forfeiture action against the Defendant Property was
published for 30 consecutive days on an official Government internet site
(www.forfeiture.gov) beginning on February 5, 2019, as evidenced by the Proof of
Publication filed with this Court on |V|arch 7, 2019. (Doc. 12).

5. The United States of America took all reasonable measures to ensure that
Christopher Ramirez, Rita Ramirez, l\/legan Wingett, and any other possible claimant
received such notice in a timely fashion. To this date, however, no person or entity has
filed a verified claim contesting the forfeiture. Therefore, all possible claimants have been
noticed and have failed to appear or otherwise defend their interests. The United States
of America is entitled to a judgment of forfeiture without the necessity of any further notice
to any other person or entity.

|T |S THEREFORE ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

A. The United States of America is hereby given a judgment of forfeiture against

the Defendant Property, $24,990.00 in United States Currency, and against the interest
therein of Christopher Ramirez, Rita Ramirez, and lVlegan Wingett, and any and all
persons or entities having or claiming an interest in the Defendant Property;

B. Title to the Defendant Property is hereby vested in the United States of America,
and any_administrative claims or interests therein of any persons or entities, including
Christopher Ramirez, Rita Ramirez, and |Vlegan Wingett, are hereby cancelled; and

C. The Defendant Property is referred to the custody of the United States
i\/larshal’s Service for disposition in accij`dance with all laws and regulations

lT lS SO ORDERED On this ‘D "day of Aori|, 2019.

   
   

 

  

/’/
/i“i y L\. BROEPE
/ t geo sTATE§, sTRicr JuocE
off ifp ,

,/

(`///'
/

